PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/337,703
Filing Date: 27 Dec 2011
Appellant(s): Andrews et al.



__________________
Kevin T. Duncan
Reg. No. 41,495
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 25, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021, from which the appeal is taken is being maintained by the examiner.


The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-19, 21-42, and 44-46 are rejected under 35 U.S.C. §101 as being directed to an ineligible abstract idea.

Claims 1, 4, 6, 8-10, 14-17, 19, 22, 24, 27, 29, 31-33, 37-40, 42, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0243716 A1 to Ouimet et al. (hereinafter 'OUIMET') in view of US 2008/0082542 A1 to Cohen et al. (hereinafter 'COHEN') and US 2007/0124432 A1 to Holtzman et al. (hereinafter 'HOLTZMAN'), US 6,795,808 B1 to Strubbe et al. (hereinafter ‘STRUBBE’), US 2006/0004878 A1 to Lawrence et al. (hereinafter ‘LAWRENCE’), and US 2004/0193870 A1 to Redlich et al. (hereinafter ‘REDLICH’).

Claims 2 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0243716 A1 to OUIMET et al., US 2008/0082542 A1 to COHEN et al., and US 2007/0124432 A1 to HOLTZMAN et al., US 6,795,808 B1 to STRUBBE et al., US 2006/0004878 A1 to LAWRENCE et al., and US 2204/0193870 A1 to REDLICH et al. as applied to claim 1 above, and further in view of US 2009/0171722 A1 to Roberts (hereinafter 'ROBERTS').

Claims 3, 7, 13, 26, 30, and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0243716 A1 to OUIMET et al., US 2008/0082542 A1 to COHEN et al., and US 2007/0124432 A1 to HOLTZMAN et al., US 6,795,808 B1 to STRUBBE et al., US 2006/0004878 A1 to LAWRENCE et al., and US 2204/0193870 A1 to REDLICH et al. as applied to claim 1 above, and further in view of Official Notice.

Claims 5 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0243716 A1 to OUIMET et al., US 2008/0082542 A1 to COHEN et al., and US 2007/0124432 A1 to HOLTZMAN et al., US 6,795,808 B1 to STRUBBE et al., US 2006/0004878 A1 to LAWRENCE et al., and US 2204/0193870 A1 to REDLICH et al. as applied to claim 1 above, and further in view of US 6,490565 B1 to Beldock (hereinafter 'BELDOCK').

Claims 11, 12, 34, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0243716 A1 to OUIMET et al., US 2008/0082542 A1 to COHEN et al., and US 2007/0124432 A1 to HOLTZMAN et al., US 6,795,808 B1 to STRUBBE et al., US 2006/0004878 A1 to LAWRENCE et al., and US 2204/0193870 A1 to REDLICH et al.  as applied to claim 1 above, and further in view of US 2009/0271325 A1 to Wilson (hereinafter 'WILSON').
Claims 18 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over  US 2008/0243716 A1 to OUIMET et al., US 2008/0082542 A1 to COHEN et al., and US 2007/0124432 A1 to HOLTZMAN et al., US 6,795,808 B1 to STRUBBE et al., US 2006/0004878 A1 to LAWRENCE et al., and US 2204/0193870 A1 to REDLICH et al. as applied to claim 1 above, and further in view of US 2005/0071217 A1 to Hoogs et al. (hereinafter 'HOOGS').

Claims 21and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over  US 2008/0243716 A1 to OUIMET et al., US 2008/0082542 A1 to COHEN et al., and US 2007/0124432 A1 to HOLTZMAN et al., US 6,795,808 B1 to STRUBBE et al., US 2006/0004878 A1 to LAWRENCE et al., and US 2204/0193870 A1 to REDLICH et al. as applied to claim 1 above, and further in view of US 2006/0129427 A1 to Wennberg (hereinafter 'WENNBERG').

Claims 23 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2008/0243716 A1 to OUIMET et al., US 2008/0082542 A1 to COHEN et al., and US 2007/0124432 A1 to HOLTZMAN et al., US 6,795,808 B1 to STRUBBE et al., US 2006/0004878 A1 to LAWRENCE et al., and US 2204/0193870 A1 to REDLICH et al. as applied to claim 1 above, and further in view of US 6,490565 B1 to BELDOCK and US 2009/0171722 A1 to ROBERTS.

(2) Response to Argument
A.  Claims 1-19, 21-42, and 44-46 recite an ineligible abstract idea under 35 USC §101.
The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the Final Office Action fails to consider the claims as a whole in arriving at the conclusion that the claims are directed to an ineligible abstract idea without significantly more.  See Brief p. 14.  In response, the Examiner points to the Final Office Action (7/23/2021), p. 5, which states: “These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes reading textual information to evaluate the environmental friendliness of the entity.”    The analysis in the Final Office Action additionally considers all the additional elements outside the scope of the abstract idea of calculating a green score in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.   See Final Office Action pp. 5-6.  The analysis provided on pp. 5-6 properly considers whether the additional elements provide a practical application of the abstract idea or significantly more than an abstract idea, which satisfies the guidelines for subject matter eligibility analysis set forth in MPEP §2106.  No particular machine or apparatus is recited in the claims, contrary to the Appellant’s assertions.  See Brief p. 15.  Only generic hardware is recited in the claims, as indicated in the Final Office Action, p. 5. 
	The Appellant further submits that the present claims are eligible because the claims in their present form are more than a drafting effort designed to monopolize the exception.  See Brief p. 15.  In response, the Examiner submits that an abstract idea without significantly more is just that – an abstract idea – regardless of its specificity.  A claim is not subject matter eligible merely by ‘being more than a mere drafting effort to monopolize the judicial exception.’  The claims remain ineligible since the last appeal because the claim limitations, including the language added via amendment, recite steps for managing personal behavior for calculating a green score for an entity.  The steps could be implemented mentally or on paper, but a general purpose computer performing sentiment analysis by using a natural language processing application is recited for implementation.  
	The Appellant continues to contend that that the Examiner has not considered whether the claims provide a practical application of the abstract idea.  In response, the Examiner again points to the Final Office Action, p. 6, which states: “For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.”
	The Appellant additionally submits that the claims are not analogous to any of the categories of abstract ideas listed in MPEP §2106.  See Brief p. 16.  In response, the Examiner submits that the claims attempt to manage personal behavior for calculating a green score, so the claims fall within the abstract idea category of ‘certain methods of organizing human activity.’  A human being reading the news could follow the steps of the claims to calculate a green score.  However, a general purpose computer using sentiment analysis is recited for implementation.  No particular improvement to computer technology or graphical user interface technology is recited in the claims.  
	In addition, the Appellant contends that the sentiment analysis, including the newly amended claim language, provides a practical application of the abstract idea of calculating a green score.  See Brief pp. 16-17.  In response the Examiner submits that the added language merely describes the sentiment analysis that is used to determine a sentiment score in step (g) of independent claim 1 that provides a basis for the green score in step (h).  Exemplary independent claim 1 describes the sentiment analysis:

 the sentiment analysis including a text based sentiment analysis of the first set of social media information, the sentiment analysis further including performing affective computing as a time-derived function approximating affect and effect response, the affective computing being based on human emotion ontology and including applying natural language processing on one or more sets of texts associated with the set of social media and including applying Bayesian networks representative of a probabilistic causal relationships; (e) providing a set of risk-indicating patterns on a computing device.

This language from exemplary independent claim 1 merely describes the sentiment analysis that provides a field of use for implementing the abstract idea of calculating a green score, as explained in the subject matter eligibility rejection.  As explained in the rejection, the sentiment analysis is a field of use that does not provide a practical application.  Sentiment analysis, in general, is based on human emotion ontology and uses natural language processing to identify sentiment/emotion in free-form text.  No improvement to sentiment analysis is recited in the claims, and the claims use sentiment analysis for their intended purpose – to identify sentiment.  The Appellant has been notified that the sentiment analysis amounts to a field of use because the Final Rejection explicitly states so.  See Final Office Action 7/23/2022 p. 5: “The claims do recite the use of sentiment analysis performed by affective computing and natural language processing, but those elements merely provide a field of use and/or technological environment for implementing the abstract idea.  The abstract idea of calculating a green score is generally linked to a natural language processing environment.”  
	The Appellant additionally points to the use of risk indicating patterns as evidence of subject matter eligibility.  See Brief p. 16.  In response, the Examiner points out that a human being could identify risk using P & Q risk components in free from text, as claimed.  However, a general purpose computer implementing natural language processing & sentiment analysis is recited for identifying risk.  Essentially, the search for risk-indicating patterns amounts to a keyword search that resembles steps a human reader could perform as reading comprehension and analysis.  The steps for risk identification are part of the abstract idea of calculating a risk score because the identified risks are used to calculate risk in the claims.  The additional language providing the specifics of the risk identification process merely serve to describe the abstract idea in further detail.  The process of risk identification is part of the abstract idea.  No improvement to a technology or technical field is recited.  
	The Appellant further contends that the analysis provided in the Final Office Action is deficient because it ignores or dismisses meaningful claim language.  See Brief p. 18.  The Examiner respectfully disagrees.  It is not improper to analyze claims for subject matter eligibility based on a summary of the claim language that relies on explicit language from the claims.  Each and every limitation of the claims has been considered individually and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  As indicated in the response, above, the additional language further describing the sentiment analysis and risk analysis do not provide a practical application of the abstract idea or significantly more than the abstract idea.  The additional language to which the Appellant refers does not amount to an additional limitation; the additional language merely describes limitations in more detail.  Additional elements of the claims outside the scope of the abstract idea have been fully considered and found to amount to generic hardware and/or a technological environment for implementing the abstract idea.  The Appellant submits that the present claims provide a practical application of the abstract idea of calculating a green score, but no support for this conclusory statement is provided.  See Brief p. 18.  No improvement to the performance of a computer is apparent in the claims.  The use of natural language processing and semantic analysis implicitly relies on human ontology to detect emotion in unstructured textual information.  Affective computing is a branch of study that does not provide a practical application or significantly more in the claims.  
	The Appellant additionally compares the present claims to the claims from Ecoservices.  See Brief pp. 19-20.  In response, the Examiner points out that the jet engine washing subject matter from Ecoservices is not analogous to the natural language processing subject matter of the present claims.  Jet engine washing is tied to specific hardware and involves a technology to produce a practical affect – a  jet engine is cleaned.  In contrast, natural language processing is innately human in nature.  Reading natural text is a fundamental human process that is taught in grade school.  The present claims essentially apply an innately human process to aid in data calculation for creating a score.  The calculation of a score is also a fundamental human process with no practical effect.  In contrast to the claims from Ecoservices, the present claims do not provide a practical effect.  Contrary to the Appellant’s assertions, a human being could search textual information, such as the news, to identify patterns indicative of risk types, as claimed.  A human being could also use the identified risk types to calculate a score.  
	The Appellant further submits that the newly added limitations amount to additional elements outside the scope of the abstract idea that integrate the abstract idea of calculating a green score into a practical application.  In response, the Examiner points to the Final Office Action (7/23/2021, p. 6), which states: “The claims do recite the use of sentiment analysis performed by affective computing and natural language processing, but those elements merely provide a field of use and/or technological environment for implementing the abstract idea.”  The added limitations and language have been fully considered, but they do not provide a practical application or significantly more than the abstract idea.  The added language describing risk-indicating patterns has also been fully considered, but found to be part of the abstract idea of “calculating a green score” because the patterns are provided as input in step (f) of exemplary independent claim 1 for identification of risks that is ultimately used to calculate a green score in step (l).  Again, no practical application is achieved by performance of the recited limitations, which results in the calculation of a score.  
	The Appellant additionally points to the specificity of the claims as evidence of subject matter eligibility.  See Brief p. 21.  In response the Examiner submits that an abstract idea without significantly more is just that – an abstract idea – regardless of its specificity.  The test for subject matter eligibility outlined in MPEP §2106 has been properly applied in the Final Office Action.  The test for subject matter eligibility does not provide that claims are subject matter eligible based on specificity alone.  No apparent improvement to computing efficiency is recited in the claims.  The Appellant points to the use of non-traditional sources of information as evidence of subject matter eligibility.  See Brief p. 23.  In response, the Examiner submits that, for functional purposes, the source of the data is irrelevant in evaluating the claims.  The source of the data is not apparent in the claims, and all unstructured text input is the same functionally – regardless of its source.  No particular machine or special purpose hardware is recited in the claims.  
	The rejection of the dependent claims stands or falls with the rejection of exemplary independent claim 1.

B.  Claims 1, 4, 6, 8-10, 14-17, 19, 22, 24, 27, 29, 33, 37-40, 42, and 45 are obvious over Ouimet in view of Cohen, Holtzman, Lawrence, Strubbe, and Redlich.
   
	The Appellant traverses the rejection of exemplary independent claim 1 as being obvious over the cited prior art, contending that the cited Lawrence reference does not teach the recited imminent risk component and the materialized risk component.  In response, the Examiner points to cited ¶[0106], [0168], and [0171] of Lawrence, which teaches predicate information associated with a risk to identify risk.  The identified risk is the ‘imminent’ risk, and the predicate information is the ‘materialized’ risk.  The predicate information is analyzed for determine relevance.  See ¶[0160].  In Lawrence risk codes are given to these identified risk, which corresponds to the recited ‘risk types (RT).’  See Lawrence ¶[0404] and [0409] & Fig. 42.  When a certain transaction is found in Lawrence, the proper authorities are alerted.  See ¶[0100].  This teaches or suggests: “Generating and routing alerts to users having a profile matching the RT with an imminent-risk P.”
	The Appellant additionally traverses the rejection of exemplary independent claim 1, contending that Strubbe does not teach the use of affective computing.  As an initial matter, the Examiner points out that ‘affective computing’ is a broad term that essentially defines a field of study with no concrete and tangible elements.  However, Strubbe explicitly teaches “affective computing” in col 6, ln 13-49.  In Strubbe, a simulator is provided with variable data corresponding to the current time, so the function is time-derived.  See Strubbe col 13, ln 45-col 14, ln 6 & col 15, ln 4-15.  The technology employed in Strubbe is responsive to human emotions and personality (see col 6, ln 13-49, so the computing is “based on human emotion ontology;” as claimed.  Strubbe additionally employs natural language processing (see col 19, ln 33-50) and Bayesian networks (see col 24, ln 54-60).  Because these reference limitations in exemplary claims 1 merely describe a technological environment, a detailed explanation of how the skilled artisan would arrive at the claimed invention is not necessary.  Strubbe teaches an environment with all of the claimed elements that employs natural language processing for sentiment analysis.  The skilled artisan would be motivated to use a similar environment to arrive at the claimed invention.  
	The Appellant additionally raises the issue of impermissible hindsight. In response, the Examiner points out that the motivation to combine the references has been stated in each and every prior art rejection.  Moreover, many limitations of the independent claims describe  details of subject matter, such as affective computing, sentiment analysis, and natural language processing.  These are related subjects, as evidenced by the references.  The combination of elements of the claims does not provide an unpredictable result.  The Examiner additionally notes that Board Affirmances (9/302020 & 10/2/2018) that affirmed the previous prior art rejections containing the present motivational statements (absent the Strubbe reference).  
	
C., D., E., F., G. H., I., & J. The rejection of the dependent claims stands or falls with the rejection of the independent claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.